Citation Nr: 0509609	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a cardiovascular 
disorder to include hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1944 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
bronchitis, hemorrhoids, and a cardiovascular disorder to 
include hypertension.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In the substantive appeal which was received at the RO in 
March 2001, the veteran requested a personal hearing before a 
Decision Review Officer at the RO.  The veteran's requested 
hearing was scheduled in May 2001.  However, the veteran 
failed to report to the hearing.  

Thereafter, in September 2001, the veteran expressed his 
desire to present testimony before the Board.  Because the 
Board may not proceed with an adjudication of the veteran's 
appeal without affording him an opportunity to present 
testimony at the requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2004).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




